Citation Nr: 1443842	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-11 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 11, 1988 for the grant of service connection for diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that effectuated an October 2009 Board decision granting entitlement to service connection for type II diabetes mellitus.  The RO assigned an effective date of April 19, 1999 and a 20 percent disability rating therefrom.  

During the appeal period, in a May 2011 rating decision, the RO increased the disability evaluation for the Veteran's type II diabetes mellitus to 40 percent.  While the issue of entitlement to a disability rating in excess of 40 percent was listed in the statement of the case, the Veteran's substantive appeal clearly indicated that he only wished to appeal the effective date for the grant of service connection.  See 38 C.F.R. § 20.202 (2013).  Accordingly, an appeal was not perfected as to the issue of entitlement to an increased rating for type II diabetes mellitus and that issue is not before the Board.  

Also, in October 2013, the RO granted an earlier effective date of April 11, 1988 for the grant of service connection for type II diabetes mellitus.  The Veteran has continued to express dissatisfaction with the assigned effective date and this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Following the December 2013 supplemental statement of the case, additional evidence was associated with the Veteran's electronic claims file.  These documents have not been considered by the agency of original jurisdiction in connection with the issue on appeal.  Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance as they do not contain evidence relevant to determining his entitlement to an earlier effective date.  Under these circumstances, the Board finds that waiver of AOJ consideration of the additional evidence is not required, and the Veteran is not prejudiced by the Board's adjudication at this time.  See 38 C.F.R. § 20.1304 (2013); Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, in a September 2013 rating decision, the RO, in part, denied the Veteran's claims of entitlement to service connection for sleep apnea, lumbar spinal stenosis, and prostate cancer.  Later that month, the Veteran requested the RO reconsider this decision and filed a claim seeking entitlement to service connection for "hypertension right eye."  These issues have not yet been addressed by the AOJ, and are referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  In an April 1978 decision, the Board denied service connection for type II diabetes mellitus. 

2.  A claim to reopen the previously denied issue of entitlement to service connection for diabetes mellitus was not received prior to April 11, 1988.


CONCLUSION OF LAW

An effective date prior to April 11, 1988, for the grant of service-connected for type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

In this case, however, VCAA notice is not necessary because the outcome of the earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims file. 

The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, an earlier effective date is not assignable as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Here, no additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In this case, the resolution of the Veteran's claims is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under VCAA is required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

II.  Law and Regulations

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

III.  Analysis

The Veteran is seeking an effective date earlier than April 11, 1988 for the grant of service connection for diabetes mellitus type II.  In his January 2010 notice of disagreement, the Veteran argued that he initially submitted a claim on January 28, 1976, and his effective date should be altered to reflect this prior claim.

As noted, in general, the effective date of an evaluation and award of compensation based on an original claim, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

      A.  Date of Claim

While the record reflects that the Veteran initially filed a claim of entitlement to service connection for diabetes mellitus in January 1976, this claim was denied by the RO in a June 1976 rating decision.  The Veteran appealed the RO's decision and his claim was denied by the Board in April 1978.  

On April 11, 1988, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for diabetes mellitus.  This claim remained pending until the Board granted service connection in October 2009.

The Board has reviewed the Veteran's VA claims folder and can find no indication of record that there was a pending, unacted upon claim of service connection prior to April 11, 1988.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  

The Veteran has not pointed to any medical record or any communication to VA which could serve as an application to reopen the previously-denied claim.  As discussed, the Veteran's prior claim was acted upon by the RO and ultimately denied by the Board. 

In short, while the Board has considered the Veteran's argument, the record clearly indicates that his January 1976 claim was ultimately denied by the Board in April 1978.  To the extent the Veteran argues that there was a claim pending when service connection was granted, such argument is without merit.

In addition, while not argued by the Veteran, the Board observes that the Veteran's service personnel records were recently associated with his claims file.  While the Board has considered 38 C.F.R. § 3.156(c), the recently received service department records are not relevant to the Veteran's claim for diabetes mellitus and cannot serve to grant him an earlier effective date. 

	B.  Date Entitlement Arose

Having determined that the Veteran's claim was filed on April 11, 1988, the Board must now determine when entitlement to service connection arose.  In this capacity, the Board notes that the Veteran testified during the May 2014 hearing that he developed diabetes while on active duty but his symptoms were mistaken for tuberculosis.  Hearing transcript, page 4. 

To the extent the Veteran contends that entitlement to service connection arose with the onset of his symptoms, the effective date assigned to his type II diabetes mellitus would remain April 11, 1988.  As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, even if the Board were to accept that the Veteran's had been experiencing symptoms of diabetes mellitus while on active duty, his April 1988 claim is clearly the later of two dates specified by law.   

As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Hence, on this record, an earlier effective date is not assignable by law.



ORDER

Entitlement to an effective date earlier than April 11, 1988 for the grant of service connection for type II diabetes mellitus is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


